UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-1737



DONNA PARKER,

                                              Plaintiff - Appellant,

          versus


RICHARD DANZIG, SECRETARY OF THE NAVY,

                                               Defendant - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Norfolk. Jerome B. Friedman, District Judge.
(CA-00-412-2)


Submitted:   November 28, 2001           Decided:   December 12, 2001


Before WILLIAMS, TRAXLER, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


J. Gray Lawrence, Jr., FAGGERT & FRIEDEN, P.C., Chesapeake, Vir-
ginia, for Appellant. Kenneth E. Melson, United States Attorney,
Anita K. Henry, Assistant United States Attorney, Norfolk, Vir-
ginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Donna Lee Parker appeals the district court’s order granting

summary judgment to Defendant on her claim of sexual discrimination

filed pursuant to 42 U.S.C. § 2000e-2(a)(1) (1994).     We have re-

viewed the record and the district court’s opinion and find no

reversible error.    Accordingly, we affirm on the reasoning of the

district court.     Parker v. Danzig, No. CA-00-412-2 (E.D. Va. Mar.

30, 2001).    We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                            AFFIRMED




                                   2